Citation Nr: 1754115	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure during service.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  

3.  Entitlement to eligibility for dependency compensation benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, type II, and prostate cancer; the dependency issue comes before the Board on appeal from a November 2012 letter of determination.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Korea, at Camp Santa Barbara, as a military policeman attached to the 55th Military Police Company from May 1969 through June 1970; the documentation on the Veteran's Form DD 214 showing service in the Republic of Vietnam during that period is in error.  

2.  The Veteran's unit is not one of the units recognized by the Department of Defense (DOD) as having been presumed exposed to herbicides as a result of service at the Korean Demilitarized Zone (DMZ) during the period of April 1, 1968 through August 31, 1971.  

3.  The Veteran did not have duties at or near the DMZ, or otherwise demonstrate actual exposure to herbicides during his period of active service, to include in the Republic of Korea.  

4.  Neither prostate cancer nor diabetes mellitus, type II had onset during active service were caused by active service, or manifested within one year of separation from active service.  

5.  Currently, the Veteran's combined disability evaluation is 10 percent disabling for service-connected bilateral hearing loss and tinnitus; his combined disability evaluation does not meet the minimum 30 percent evaluation threshold for eligibility for dependency compensation benefits at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for prostate cancer, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing eligibility for dependency compensation benefits have not been met.  38 U.S.C. §§ 1115, 5107 (2012); 38 C.F.R. §§ 3.4, 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection for Prostate Cancer and Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

However, VA regulations provide that for a veteran who has been exposed to an herbicide agent during military service, service connection for prostate cancer and/or diabetes mellitus, type II will be presumed.  See 38 C.F.R. § 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

The Board reflects that the evidence of records documents diagnoses of prostate cancer and diabetes mellitus, type II.  The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of either diabetes mellitus, type II, or prostate cancer during military service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Rather, on appeal, the Veteran has averred that he was exposed to Agent Orange and other tactical herbicides agents as a result of his service in the Republic of Korea, particularly near the DMZ.  In an August 2010 correspondence, the Veteran stated that although his Form DD214 showed service in the Republic of Vietnam, he was stationed in the Republic of Korea during the time Agent Orange was used there; he stated that he served in the Republic of Korea from approximately April 1969 to May 1970, where he was attached to the 55th Military Police Company, Detachment 1 and was stationed at Camp Santa Barbara.  

The Veteran further stated in a June 2012 statement that while he was at Camp Santa Barbara, he recalled escorting the local CID up to the Korean DMZ north and west; he stated there was a fence with warning signs and that it was desolate.  He further indicated that his patrol duties included the Camp Santa Barbara compound and perimeter; the areas north and east of the artillery range at the camp; the village of Tuam Dong; surrounding area typically to the north and west up to the 2nd Division and Camp Howse; an occasional patrol east through the Chinese Tunnel to Camp Casey; frequent patrols to the southeast past Camp Beavers and to Camp Casey; occasional trips to Camp Red Cloud; and, an occasional trip to Seoul.  He further stated that he remembered the 2nd, 7th and I Corps artillery armor driving past his living quarters, creating a duststorm as they drove by; he indicated that they would come through their camp on a regular basis while performing maneuvers.  

In his July 2012 claim of entitlement to service connection for prostate cancer, the Veteran indicated that he was stationed at Camp Santa Barbara, and that he patrolled the 

areas directed by NCOIC[;] grounds within Camp Santa Barbara including front gate duty[;] area villages surrounding Camp Santa Barbara [and the] areas outside the villages[;] assisted CID officers with escorts/investigations that may have taken place in the proximity of the DM[Z;] dispatched to other [] compounds to transport [people] with disciplinary issues to [other assigned compounds] which [he] believe[d] often took [him] to the DMZ area[; and,] transported soldiers to Camp Red Cloud for disciplinary and release reasons[, through a route that was close to Camp Casey, which he] believed . . . was where a lot of Agent Orange was stored.  (Emphasis added.)

Finally, he indicated that he may have been exposed to Agent Orange through contact with machinery, such as artillery units, when he would come in contact with those units while guarding the gate or escorting them through his duty station.  

In his January 2014 substantive appeal, VA Form 9, the Veteran reiterated that he felt he was exposed to Agent Orange on a second-hand basis through soldiers and vehicles who had been exposed.  During his June 2017 hearing, the Veteran testified that he was exposed on a second-hand basis to Agent Orange through vehicles and equipment that had been at the Korean DMZ; the Veteran and his representative likened such second-hand exposure as to that of the type of presumption now afforded to the C-123 Operation RANCHHAND aircraft.

In an October 2014 statement, the Veteran indicated that during his time as a military policeman, he guarded a back area of gate at Camp Santa Barbara that was "very near the DMZ."  He also indicated that he patrolled "all over the compound, including the DMZ," and that he felt strongly his prostate cancer and diabetes mellitus were the result of Agent Orange exposure while in the Republic of Korea.

The Veteran also submitted a September 2016 statement from F.M.R., who indicated he was attached to the Veteran's unit at the same time as the Veteran.  He indicated that as military policemen, he and the Veteran "patrolled an extended area around Camp Saint Barbara, the nearby village of Tuam Dong, East and North to the Korean DMZ and South towards Camp Casey."  F.M.R. submitted a picture he took of a map at Camp Saint Barbara, and indicated that he measured the distance and noted that based on the scale of the map, the camp was 5 kilometers from the DMZ.  F.M.R. also indicated that they patrolled up to the DMZ, at which point they saw a demarcation warning sign there, warning them to go no further; he stated they were close enough to the DMZ to often hear the North Korean propaganda loudspeakers.  

The Veteran also submitted a statement from G.L.H., a friend of the Veteran's who was stationed at Camp Kaiser in Korea at the same time as the Veteran.  In that statement, G.L.H. stated that he ran into the Veteran in October 1969 and had a lengthy conversation with him at the PX in at Camp Kaiser before the Veteran returned to Camp Santa Barbara.  

Finally, in further support of his claim, the Veteran submitted an internet article from another Veteran, which indicated that this other veteran was service-connected for presumptive disabilities as a result of his service at Camp Casey.  The statement, however, does not indicate that this other veteran knew the Veteran, served with the Veteran, or was in the same unit as the Veteran.  Moreover, as noted above, the Veteran did not indicate that he ever served with this other veteran or at Camp Casey, although he visited Camp Casey during the course of his duties as a military policeman at Camp Santa Barbara.  The Veteran additionally submitted an internet article noting reference to several Board decisions that had granted service connection for Agent Orange-related disabilities, based on herbicide exposure while serving at Camp Casey.  

Turning to the other evidence of record, the Veteran's Form DD 214 documents active duty service from November 1968 to June 1970 with a Korean Medal, although Vietnam service from May 1, 1969 through June 21, 1970 was noted in box 30.  On the other hand, the Veteran's service treatment records document that the Veteran was in the Republic of Korea on those dates noted on the Veteran's Form DD 214; in fact, the Veteran's service personnel records document he was assigned the the 55th Military Police Company in the Republic of Korea from May 6, 1969 through June 21, 1970.  

Finally, a July 2010 PIES Response indicated that the Veteran's service records did not document any evidence of service in the Republic of Vietnam; another June 2011 PIES response indicated that the Veteran's service records did not indicate any exposure to herbicides during his period of service.  

The Agency of Original Jurisdiction (AOJ) submitted a request to the Joint Service Records Research Center (JSRRC) for review the the Veteran's unit records for service at the Korean DMZ.  In an August 2011 response, the JSRRC stated that the 1969 unit records for the 55th Military Police Company were unable to be located, although they were able to locate and review a 1970 unit history.  JSRRC indicated that the unit history documented that the unit was stationed at Camp Red Cloud, located approximately nineteen (19) miles from the Korean DMZ; the history did not mention or document any specific duties performed by the unit members along the Korean DMZ.  

Based on the PIES and JSRRC responses, the AOJ formally found that there was a lack of evidence to verify exposure to Agent Orange in a September 2011 memorandum.  

Based on the foregoing evidence, the Board finds that service connection for the Veteran's prostate cancer and diabetes mellitus, type II, is not warranted.  

As an initial matter, the Board acknowledges that the Veteran's Form DD-214 notes that the Veteran served in the Republic of Vietnam from May 1969 to June 1970.  However, the Veteran has testified during the appeal, particularly in his June 2017 hearing, that he was not stationed in the Republic of Vietnam during his period of service, but rather he served in the Republic of Korea.  The Board further acknowledges that the Veteran's other service personnel records document that the Veteran was stationed in the Republic of Korea rather than the Republic of Vietnam.  Thus, in light of the Veteran's testimony and the evidence in his other service personnel records, the Board finds that the notation of service in the Republic of Vietnam is in error and therefore, presumption of exposure to tactical herbicide agents is not proper in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017).  

Rather, a Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated at or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2017).

The 55th Military Police Company is not recognized by the DOD as operating in the Korean DMZ during the qualifying period.  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subchapter ii, Chapter 1, Section H, Paragraph 4(b) (November 20, 2017).

Consequently, the Veteran must therefore demonstrate that he was actually present at the Korean DMZ during his period of time in the Republic of Korea in order to be afforded the presumption in this case.  The Board finds that the evidence of records does not so demonstrate any actual presence on the Korean DMZ.  As the evidence demonstrates, the Veteran appears to have been present at Camp Red Cloud, Camp Santa Barbara, Camp Casey and Camp Kaiser during his period of service.  

None of these camps are actually on the Korean DMZ.  JSRRC noted that Camp Red Cloud was 19 miles from the Korean DMZ; and, although exact measurements are not given for Camp Casey, all of the lay statements submitted by the Veteran and F.M.R. indicated that Camp Casey was further away from the DMZ than Camp Santa Barbara was.  

Insofar as the Veteran submitted documents showing other Veteran's, including T.C., were service-connected for herbicide exposure based on service at Camp Casey, the Board finds those documents do not have any probative value in this case, as they do not demonstrate any actual exposure to herbicides based on the facts of this particular case; nor do those documents demonstrate any actual evidence that the Veteran was present at the Korean DMZ where herbicide use has been conceded.  

At best, F.R.M. asserted that Camp Santa Barbara was 5 kilometers away from the Korean DMZ, which does not establish that the Veteran was at the DMZ.  Although both the Veteran and F.M.R. indicated that they patrolled further north of Camp Santa Barbara and saw demarcation warning signs, the Board does not find that such is evidence of actually being at the Korean DMZ, but rather that they were at some undetermined distance away from the DMZ.  Based on these inexact statements, the Board cannot find that such is demonstrable that the Veteran operated at or near the Korean DMZ such as to trigger the presumption in this case.  

Next, as to the Veteran's assertions that he was exposed to herbicides at Camp Casey as that is where he believed herbicides were stored at that facility, the Board finds that such does not demonstrate any actual exposure to herbicides.  Specifically, the Veteran has not provided any evidence to demonstrate that his belief of storage at Camp Casey was, in fact, actually true.  Moreover, even if the Board were to assume that herbicides were actually stored at Camp Casey, such does not demonstrate actual exposure to herbicides; at no point does the Veteran allege that he came in contact with the barrels that were being stored there, or that Agent Orange was sprayed or used at that facility.  Finally, the Board points out that unless one of the barrels was broken or otherwise unsealed, merely being next to a barrel of Agent Orange would not constitute exposure to Agent Orange.  

In short, the Veteran has not provided any evidence aside from his lay assertions of his belief that he was exposed to Agent Orange or other herbicides as a result of his service at Camp Casey.  Therefore, the Board cannot find such evidence to be competent or credible evidence of exposure; even if the Board were to find such evidence to be both competent and credible, such evidence is not probative of actualized exposure to herbicides as mere storage would not constitute exposure.  

Finally, the Board acknowledges the Veteran and his representative's assertions of second-hand exposure to herbicidesakin to the C-123 aircraft presumption, the Board notes, however, that presumption is not applicable in this case, as the Veteran has not asserted and certainly has not demonstrated that he used, operated or was assigned to any of those C-123 aircraft either during or after his period of active service in the Republic of Korea.  See 38 C.F.R. § 3.307(a)(6)(v) (2017).  

Moreover, the Board also acknowledges the Veteran's statements that he may have been, that he possibly was, or that he believed that he was exposed to Agent Orange on a second-hand basis through machinery, vehicles or people that had been present at the Korean DMZ where herbicides had been used.  However, such evidence is not competent or credible evidence of actualized exposure to herbicide agents during military service.  Rather, such is evidence that is speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Consequently, the Board cannot find that the Veteran's speculative statements of some form of second-hand exposure to herbicides demonstrate actual exposure to herbicides during his period of military service.  

In conclusion, as the evidence does not demonstrate that the Veteran was in a unit stationed at the Korean DMZ that has been presumed exposed to herbicides, that the Veteran or his unit had duties either at or near the Korean DMZ which would trigger such a presumption, or probative evidence of actual exposure to herbicides during his period of service in the Republic of Korea, the Board cannot find that any evidence supportive of a finding that the Veteran's prostate cancer and diabetes mellitus, type II, were incurred in or otherwise the result of military service, particularly given the lack of any evidence of such during military service or for many years thereafter.  

Accordingly, the Veteran's claims for service connection for prostate cancer and diabetes mellitus, type II, must be denied at this time.  See 38 C.F.R. §§3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


Increased Compensation for Dependency

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  Specific rates are provided for a veteran's spouse and children.  

At the time of this decision, service connection has been established for bilateral hearing loss and tinnitus, evaluated as noncompensable and as 10 percent disabling, respectively, since May 21, 2010; his combined disability evaluation is 10 percent disabling.  Thus, even though the Veteran may have a dependent spouse and child at this time, as noted in his July 2012 Declaration of Status of Dependents, VA Form 21-686c, dependency compensation benefits cannot be awarded in this case, as he is not in receipt of the minimum threshold of disability compensation at a rate of 30 percent or more necessary for eligibility.  See Id. 


ORDER

Service connection for prostate cancer is denied.  

Service connection for diabetes mellitus, type II, is denied.  

Eligibility to dependency compensation benefits is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


